A petition heretofore having been filed by the petitioner herein under the Workmen’s Compensation law, State of New Jersey, in all its amendments, and having been adjourned from time to time, and having come on for final hearing before Deputy Commissioner Charles E. Corbin, on Friday, February 5th, 1926, at the compensation court, 571 Jersey avenue, Jersey City, and the court having heard testimony of the petitioner, David Dann, and it appearing that on or about the 21st of February, 1924, he was in the employ of the respondent herein, and that while he was in his employ he received an accident while lifting a window, which accident resulted in a hernia, and it further appearing to the court that the petitioner did not report the accident to his employer until some time around the 14th of March, 1924, it is hereby ordered, that the petitioner did not comply with the statute in such cases as made and provided, and that he failed to give the necessary notice to his employer within twenty-four hours.
The petition is therefore dismissed.
Charles E. Corbin,

Deputy Commissioner.